DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.
Claim Objections
2.	Claims 10 and 15 are objected to because of the following informalities: 
Claim 10 recites “second leaf spring” (Line 10), which should be changed to –a second leaf spring--.
Claim 15 recites “complimentary” (Line 17), which should be changed to –complementary--.
Claim 15 recites “A suspension apparatus to support a housing for an axle shaft comprising:” (Line 1), which should be changed to --A suspension apparatus to support a housing for an axle shaft, the suspension apparatus comprising:--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “an axle shaft” (Lines 1, 3), twice.  It is unclear how many axle shafts are required.  The Examiner suggests changing the latter iteration to –the axle shaft--.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gover (US 218,255).
As per claim 10, Gover discloses a spacer (g) provided between leaf springs (a, b, f), the spacer comprising: 

a planar surface (g) in contact with a concave surface (b) of second leaf spring (b), and
a sidewall (g) extending between the concave surface and the planar surface,
wherein the concave surface extends in the direction between the end portions of the first leaf spring (g), and 
wherein the sidewall has a height that gradually decreases from a longitudinal end to a center of the sidewall (g).
As per claim 14, Gover discloses the spacer as claimed in Claim 10, wherein the spacer defines an insertion hole (g, h; Col. 1, ¶5) through a center portion of the spacer.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al (US 2014/0312543) in view of Gover (US 218,255).
As per claim 9, Nakagawa et al discloses a laminated leaf spring assembly (6) comprising: 

a spacer (5) provided between the leaf springs of the leaf springs and in contact with the leaf springs such as to prevent abrasion between the leaf springs (5), 
the spacer disposed adjacent to at least one leaf spring (60a), the at least one leaf spring including end portions (64a, 64b) to be fixed on the vehicle body, and a center portion (60a) which is fastened together with the spacer and is to support the axle shaft of the vehicle, the at least one leaf spring extending curvedly between the end portions such that a center portion of the at least one leaf spring is disposed proximate to the major axis of the vehicle body relative to the end portions of the at least one leaf spring (60a), 
wherein the spacer extends in the direction between the end portions of the at least one leaf spring (5), and wherein the axle shaft is configured to suspend from the leaf springs between the end portions of the leaf springs (9, Fig. 6).  Nakagawa et al does not disclose wherein the spacer has a curved surface which extends curvedly along the curved outer surface of the center portion of the at least one leaf spring in the direction between the end portions of the at least one leaf spring, the spacer having a thickness that gradually decreases from a longitudinal end to a center of the spacer.
Gover discloses a vehicle spring wherein the spacer has a curved surface which extends curvedly along the curved outer surface of the center portion of the at least one leaf spring in the direction between the end portions of the at least one leaf spring (g), the spacer having a thickness that gradually decreases from a longitudinal end to a center of the spacer (g).  Therefore it would have been obvious to one of ordinary skill in 
	As per claim 15, Nakagawa et al discloses a suspension apparatus (Fig. 6) to support a housing (65) for an axle shaft (9) comprising:
a vehicle chassis ([0003]) including a frame ([0003]) extending in a front-rear direction, the vehicle chassis including a major axis (Fig. 6) parallel to an axle shaft (9), the vehicle chassis including a front attachment portion (7) and a rear attachment portion (8);
a first leaf spring (60a) attached to a front support shaft (71) of the front attachment portion and also attached to a rear support shaft (81) of the rear attachment portion, the first leaf spring extending curvedly between the front attachment portion and the rear attachment portion such that a center portion of the first leaf spring is disposed proximate to the major axis of the vehicle chassis relative to an end portion of the first leaf spring (60a);
a second leaf spring (60b) disposed adjacent to the first leaf spring and extending curvedly and complimentary to the first leaf spring such that a center portion of the second leaf spring is disposed proximate to the major axis of the vehicle chassis relative to an end portion of the second leaf spring (60a, 60b, Fig. 6); and
a spacer (5) disposed between the first and second leaf springs and in contact with the first and second leaf springs such as to prevent abrasion between the first and second leaf springs (5), and

Gover discloses a vehicle spring comprising the spacer having a curved surface (g) complimentary to the first leaf spring, extending along a lower surface of the first leaf spring;
wherein the spacer has a thickness that gradually decreases from a longitudinal end to a center of the spacer (g).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension of Nakagawa et al by providing a semi-curved spacer between the middle portions of the leaf springs as taught by Gover in order to reduce the risk of fracture (Gover: Col. 1, ¶2).
Response to Arguments
10.	Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.
Regarding claims 9, 10 and 15, the applicant argues that:
“However, as described above, element i is not a leaf spring, but "flanges", thus, element i in Gover cannot be a leaf spring” (Page 9).

Flanges “i” are portions of the auxiliary leaf springs f.
The applicant argues that: 
“Applicant further notes that elements a,f, and i of Gover are all different elements of the invention, and therefore cannot all be a "leaf spring"” (Page 9).

The spring components a, b and f are operatively connected to one another.  The claims do not preclude multi-part springs as argued.
The applicant argues that:
“It cannot be said that the spacers g in Gover are in contact with the leaf springs such as to prevent abrasion between the leaf springs” (Page 10).

The block (g) is in direct contact with the bar (b) and the auxiliary spring (f) as shown in Figure 1 as described in Column 1, ¶4-5.  The disclosure of alternate embodiments excluding the block (g) does not nullify embodiments that include the block (g).
	The Examiner notes that although not presently under consideration, withdrawn claims 3-4 are improperly dependent on cancelled claim 1.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657